     Case 3:18-cv-02287-GPC-MSB Document 78 Filed 07/29/19 PageID.3529 Page 1 of 2

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                           Case No.: 18cv2287-GPC(MSB)
       COMMISSION,
12
                                        Plaintiff,       ORDER CONTINUING CASE
13                                                       MANAGEMENT CONFERENCE
       v.
14
       BLOCKVEST, LLC, et al.,
15
                                    Defendants.
16
17
18
19          On April 24, 2019, the Court issued an order setting a telephonic attorneys-only
20    Case Management Conference for August 2, 2019, at 10:00 a.m. (ECF No. 72 at 2.) On
21    July 18, 2019, the Court issued an “Order Setting Telephonic Discovery Hearing and
22    Briefing Schedule” (ECF No. 75.) In the order, the Court set a telephonic Discovery
23    Hearing for August 19, 2019 at 4:00 p.m. (Id.) Accordingly, the Court CONTINUES the
24    Case Management Conference set for August 2, 2019, at 10:00 a.m., until August 19,
25    2019, to be held immediately after the telephonic Discovery Hearing scheduled for
26    4:00 p.m.
27    ///
28    ///
                                                     1
                                                                                18cv2287-GPC(MSB)
     Case 3:18-cv-02287-GPC-MSB Document 78 Filed 07/29/19 PageID.3530 Page 2 of 2

1           All other deadlines and requirements remain as previously set.
2           IT IS SO ORDERED.
3     Dated: July 26, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                             18cv2287-GPC(MSB)
